DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final office action is in response to the amendment filed 24 December 2020.
Claims 1-20 are pending. Claims 1, 10, and 19 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 6-11, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (US 2019/0155872, filed 17 November 2017) and further in view of Konnola et al. (US 2015/0154152, published 4 June 2015, hereafter Konnola) and further in view of Gonzalez et al. (US 2008/0306916, published 11 December 2008, hereafter Gonzalez) and further in view of Jin et al. (US 2018/0082156, published 22 March 2018, hereafter Jin).
As per independent claim 1, Patel discloses a system comprising:
a monitoring module that monitors web font operations (paragraphs 0021 and 0025-0026: Here, a client requests a font, and is provided with a manifest. Based upon the manifest, it is determined whether a font is a new font)
a font module that identifies an unknown web font associated with a new glyph that is not described in a local system font repository (paragraph 0021: Here, a new font is unknown to the system)
a validation module that validates the converted web font associated with the new glyph (paragraph 0021: Here, a stub font, associated with a new font, is validated by testing to determine whether the font is supported by the system)
an update module that updates the local system font repository with the validated web font associated with the new glyph (paragraph 0021: Here, a successful validation causes the font to be downloaded and installed within the local system)
wherein at least a portion of each of the modules comprises one or more of a set of hardware circuits, a set of programmable hardware devices, and executable code stored on a set of non-transitory computer-readable storage media (paragraph 0061)
Patel fails to specifically disclose converting the identified web font, associated with the new glyph, into a default system font format. However, Konnola discloses converting the identified web font, associated with the new glyph, into a default system font format (paragraph 0014). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Konnola’s conversion of fonts with Patel’s testing of fonts, with a reasonable expectation of success, as it would have allowed for the conversion and testing of fonts. Specifically, this would have enabled a user to convert a font which cannot be loaded (Patel: paragraph 0021), into a suitable font (Konnola: paragraph 0014). This would have provided the user with the advantage of automatically converting fonts when a font cannot be loaded, instead of displaying a message noting that the font loading failed, as described in Patel.
Patel fails to specifically disclose:
compares a web font associated with a new glyph and a set of known system font formats included in a local system font repository to determine whether the web font associated with the new glyph matches a set of first characteristics of one or more known system font formats in the set of known system font formats
in response to the web font not matching a known system font format in the set of known web fonts, identifies the web font as an unknown web font
determines a set of second characteristics of the unknown web font
compares the set of second characteristics of the unknown web font to the set of first characteristics for each known system font format in the set of known system font formats included in the local system font repository to determine which known system font format is most similar to the unknown web format
However, Gonzalez, which is analogous to the claimed invention because it is directed toward identifying substitute fonts, discloses:
compares a web font associated with a new glyph and a set of known system font formats included in a local system font repository to determine whether the web font associated with the new glyph matches a set of first characteristics of one or more known system font formats in the set of known system font formats (paragraph 0020: Here, a font table is queried to determine whether an unknown font matches a font within the font table)
in response to the web font not matching a known system font format in the set of known web fonts, identifies the web font as an unknown web font (paragraph 0021: Here, it is determined that a font is unknown)
determines a set of second characteristics of the unknown web font (paragraph 0021: Here, a plurality of secondary characteristics, including font attributes and font metadata, are determined)
compares the set of second characteristics of the unknown web font to the set of first characteristics for each known system font format in the set of known system font formats included in the local system font repository to determine which known system font format is most similar to the unknown web format (Figure 4; paragraphs 0028-0030)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Gonzalez with Patel, with a reasonable expectation of success, as it would have enabled for identification of similar fonts. This would have enabled the user receive the font with attributes which are common between the unknown font and the selected font. This would have enabled for maintaining similar look and feel of a document.
Finally, Patel fails to specifically disclose:
maintaining a web font list of different known system font formats included in a local system font repository
monitoring web information received from a web server to identify each web font included in the web information
receives, from the web server, new web information from a website comprising a new glyph that includes a web font associated with the new glyph
determining whether the new glyph in the received new web information is a known web font by comparing the web font associated with the new glyph in the received web information and each known system font format in the web font list
changing a current default system font format for the website to the new default system font format for the unknown web font
However, Jin, which is analogous to the claimed invention because it is directed toward identifying local fonts corresponding to received remote fonts, discloses:
maintaining a web font list of different known system font formats included in a local system font repository (paragraph 0008: Here, a local device contains a list of fonts. A font visual similarity module identifies a local font similar to a received font (paragraph 0009))
monitoring web information received from a web server to identify each web font included in the web information (paragraph 0009)
receives, from the web server, new web information from a website comprising a new glyph that includes a web font associated with the new glyph (paragraphs 0009-0010: Here, a remote document is received from a remote device at a local device)
determining whether the new glyph in the received new web information is a known web font by comparing the web font associated with the new glyph in the received web information and each known system font format in the web font list (paragraph 0010)
changing a current default system font format for the website to the new default system font format for the unknown web font (paragraph 0010: Here, a local font having similar font descriptors is identified and set as the font for presentation)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Jin with Patel, with a reasonable expectation of success, as it would have enabled a user to replace remote fonts with local fonts in order to provide a similar look and feel without obtaining a new font from a remote device. This would have enabled a user to more efficiently display content without the delay of obtaining and installing a new font.
As per dependent claim 2, Patel, Konnola, Gonzalez, and Jin disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Patel discloses wherein the web font comprises font information that describes one or more fonts or one or more glyphs (paragraphs 0020 and 0022).
As per dependent claim 6, Patel, Konnola, Gonzalez, and Jin disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Patel fails to specifically disclose analyzing the availability of local system font information within the local system font repository. However, Gonzalez discloses analyzing the availability of local system font information within the local system font repository (Figure 3, item 305). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Gonzalez with Patel, with a reasonable expectation of success, as it would have allowed a user to perform a local query to determine whether a font is loaded. This would have provided the user the benefit of limiting network requests to a server to identify whether a font is loaded, thereby conserving network resources.
As per dependent claim 7, Patel, Konnola, Gonzalez, and Jin disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Patel discloses wherein the validation module comprises a font classifier module that classifies the font information into one or more groups based on characteristics of the font information (paragraphs 0026-0029: Here, fonts are grouped based on the characteristic of being “new” or not “new.” “New” fonts are loaded using a stub font to text whether the font is supported. Non-new fonts are loaded without testing).
As per dependent claim 8, Patel, Konnola, Gonzalez, and Jin disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Patel discloses wherein the update module comprises a font list synchronizer module that synchronizes the font information in the local system font repository with an available font list (paragraphs 0033 and 0037: Here, a client font manager manages the fonts through the metadata repository).
As per dependent claim 9, Patel, Konnola, Gonzalez, and Jin disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Patel discloses a cognitive font enrichment manager data structure for monitoring one or more web fonts (paragraphs 0033 and 0037: Here, the font metadata repository indicates whether a font is “new” or not new. The client font manager tests and installs fonts on the client, and causes the fonts to be marked as “new” or not “new”).
With respect to claims 10-11 and 15-18, the applicant discloses the limitations similar to those in claims 1-2 and 6-9, respectively. Claims 10-11 and 16-18 are similarly rejected.
With respect to claim 19, the applicant discloses the limitations similar to those in claim 1. Claim 19 is similarly rejected.

Claims 3-5, 12-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Patel, Konnola, Gonzalez, and Jin and further in view of Joshi et al. (US 9483445, patented 1 November 2016, hereafter Joshi).
As per dependent claim 3, Patel, Konnola, Gonzalez, and Jin disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Patel fails to specifically disclose the monitoring module further comprises a font usage tracker module that tracks the use of fonts by a user. However, Joshi discloses a monitoring module comprising a font usage tracker module that tracks the use of fonts (column 2, lines 9-22). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Joshi with Patel-Konnola, with a reasonable expectation of success, as it would have allowed for tracking of fonts by a system, thereby allowing for fonts to be shared between similar contents (Joshi: column 2, lines 9-22). This would have enabled a user to ensure that similar contents are presented in a stylistically similar manner.
With respect to claim 4, Patel, Konnola, Gonzalez, Jin, and Joshi disclose the limitations similar to those in claim 3, and the same rejection is incorporated herein. Patel discloses tracking fonts at a system level (paragraphs 0020-0021). Patel fails to specifically disclose tracking fonts at the application level. However, Joshi discloses tracking fonts at the application level (column 2, lines 9-22). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Joshi with Patel-Konnola, with a reasonable expectation of success, as it would have allowed for tracking of fonts by a system, thereby allowing for fonts to be shared between similar contents (Joshi: column 2, lines 9-22). This would have enabled a user to ensure that similar contents are presented in a stylistically similar manner.
With respect to claim 5, Patel, Konnola, Gonzalez, Jin, and Joshi disclose the limitations similar to those in claim 3, and the same rejection is incorporated herein. Patel discloses wherein the font usage tracker module detects unavailable fonts associated with unavailable glyphs, wherein an unavailable font is a local system font that is unloadable by an application (paragraph 0021).
With respect to claims 12-14, the applicant discloses the limitations substantially similar to those in claims 3-5, respectively. Claims 12-14 are similarly rejected.
With respect to claim 20, the applicant discloses the limitations substantially similar to those in claims 4 and 5. Claim 20 is similarly rejected.

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Patel, Konnola, Gonzalez, and Jin.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130.  The examiner can normally be reached on 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144